          Case 1:17-cv-03392-VEC Document 136 Filed 01/16/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

      DAVID A. JOFFE,

          Plaintiff,
                                                    Case No. 17-cv-3392 (VEC) (SDA)
 v.

      KING & SPALDING LLP,

        Defendant.


 PLAINTIFF’S NOTICE OF MOTION TO EXCLUDE THE REPORT AND TESTIMONY
         OF DEFENDANT’S LEGAL ETHICS EXPERT BRUCE A. GREEN

       PLEASE TAKE NOTICE THAT, upon the Memorandum of Law in Support of Plaintiff’s

Motion to Exclude the Report and Testimony of Defendant’s Legal Ethics Expert Bruce A. Green;

and the accompanying Declaration of David A. Joffe and the exhibits attached thereto, the

undersigned respectfully moves this Court, before the Honorable Valerie E. Caproni, United States

District Court, at the Thurgood Marshall United States Courthouse, 40 Foley Square, New York,

New York 10007, on a date and time to be designated by the Court, for an Order excluding the

expert report and testimony of Defendant’s legal ethics expert Bruce A. Green in their entirety

pursuant to Federal Rules of Evidence 401, 403, and 702; and granting such other relief as the

Court deems proper.




Dated: January 16, 2019                                     Respectfully submitted,


                                                    By:         /s/ David A. Joffe      J
                                                            David A. Joffe, Esq. (pro se)
                                                            155 Christopher Columbus Drive
                                                            Jersey City, NJ 07302
                                                            516-695-7086
                                                            davidajoffe@gmail.com
